EXHIBIT 10.6

Execution Copy

CREDIT SUISSE SECURITIES (USA) LLC

CONTINUING SERVICES AGREEMENT

THIS CONTINUING SERVICES AGREEMENT (this “Agreement”) is made as of the 31st day
of March, 2015, by and between Warrington GP, LLC, the Fund’s general partner
(the “General Partner”), Warrington Asset Management, LLC, the Fund’s advisor
(“Manager”, together with the General Partner, “Warrington”), Managed Futures
Premier Warrington L.P. (the “Fund”), and Credit Suisse Securities (USA) LLC
(the “Service Provider”).

All capitalized terms used herein that are not separately defined shall have the
respective meaning set forth in the Offering Materials (hereinafter defined).

W I T N E S S E T H :

WHEREAS, the General Partner serves as the Commodity Pool Operator of the Fund
and the Manager serves as the Commodity Trading Advisor of the Fund, the
partnership interests (each “Interests”) of which have been sold to certain
individuals and entities with an ongoing relationship with Service Provider
pursuant to a copy of the Fund’s private placement memorandum, including any
supplements thereto prepared by the Fund (the “Memorandum”), the Fund’s
subscription documents (the “Subscription Agreements”) and certain other
investor materials, sales and marketing material, approved for distribution by
the Fund, all as supplemented or amended from time to time (together with the
Memorandum and Subscription Agreements, the “Offering Documents”), and, the
Fund’s organizational documents (as amended or supplemented from time to time,
“Organizational Documents”, and together with the Offering Documents, the
“Offering Materials”);

WHEREAS, the Service Provider previously served as a placement agent to the Fund
pursuant to a Appointment of Placement Agent Agreement, dated as of
September 30, 2008, as amended, (the “Placement Agreement”);

WHEREAS, the Service Provider previously provided services to Investors, as
defined just below, pursuant to a Services Agreement dated August 31, 2008, as
amended (the “Prior Services Agreement”;

WHEREAS, Warrington desires to appoint Service Provider for the provision of
Ongoing Services (hereinafter defined) to the purchasers of Interests in the
Fund that are customers of Service Provider (“Investors”); and

WHEREAS, the parties agree and desire that this Agreement replace the Placement
Agreement and the Prior Services Agreement in their entirety; provided that any
provisions in the Placement Agreement or the Prior Services Agreement that
expressly survive termination thereof shall continue in full force and effect as
set forth therein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

Execution Copy

 

(1) Appointment; Ongoing Services.

(a) On the terms and the conditions set forth herein, Warrington hereby appoints
Service Provider as a provider of Ongoing Services on a non-exclusive basis.
“Ongoing Services” shall mean the provision of one or more of the following:
(i) inquiring of Warrington from time to time, at the request of an Investor of
the respective net asset values of their Interests and the Fund; (ii) assisting,
at the request of Warrington, in the redemption of Interests or the purchase of
additional Interests; (iii) answering questions regarding net asset values and
computation thereof, monthly statements, annual reports and tax information
provided by the Fund; and (iv) providing such other information and liaison
services as Warrington may reasonably request.

(b) Warrington shall provide to Service Provider on a daily basis the most
recently available estimated Net Asset Value per Unit of each Class of Unit of
the Fund in which Investors are invested.

(2) Fees.

(a) For Ongoing Services rendered to Investors, the Fund or its designee, shall
pay to Service Provider an administrative fee in respect of all Interests sold
to Investors pursuant to the Placement Agreement (“Administrative Fees”), which
Interests remain outstanding as of the beginning of each month at the rate of
(x) for Class A units 2.00% per year of the adjusted net assets of the Class A
units (computed monthly by multiplying the adjusted net assets of the Class A
units by 2.00% and dividing the result thereof by 12) and (y) for Class D units
0.75% per year of the adjusted net assets of Class D units (computed monthly by
multiplying the adjusted net assets of the Class D units by 0.75% and dividing
the result thereof by 12). Administrative Fees shall continue only for as long
as such Interests remain outstanding. The Fund or its designee shall pay the
administrative fee due to Service Provider within ten (10) business days of the
beginning of each month. Net Assets, for purposes of determining ongoing
administrative fees, shall be calculated with respect to the Fund in accordance
with the Organizational Documents. For illustrative purposes only, “Investors”
shall include those investors to whom Interests were sold by the Service
Provider (including but not limited to any investor who received Offering
Materials for the Fund from the Service Provider or a sub-placement agent
pursuant to the Placement Agreement).

(b) The Fund and Warrington agree that payments to Service Provider described in
this Section 2 shall, upon the direction of Service Provider, be paid directly
to affiliates of Service Provider provided such affiliate is qualified to
receive said payments under applicable law, regulations and otherwise.

(c) The Service Provider may pass all or a portion of the Administrative Fees on
to its associated persons who are properly registered and licensed with the CFTC
and NFA, as defined below, and are qualified to receive such payments under
applicable law and regulations.

(3) Representations, Warranties and Covenants of Service Provider. The Service
Provider hereby represents, warrants and covenants to the General Partner, the
Manager and the Fund as follows:

 

2



--------------------------------------------------------------------------------

Execution Copy

 

(a) Service Provider is duly organized and validly existing under the laws of
the jurisdiction of its formation and (i) has the power and authority to conduct
its activities as contemplated by this Agreement, and (ii) is lawfully qualified
and is in good standing to do business in each jurisdiction in which it conducts
business, except where the failure to be so qualified or in good standing would
not have a material adverse effect on the business, prospects or financial
condition of Service Provider and would not otherwise be material in the context
of the activities contemplated by this Agreement.

(b) This Agreement has been duly authorized, executed and delivered by Service
Provider and, upon execution by the Fund, the General Partner and the Manager,
will constitute a legal, valid and binding agreement of the Service Provider
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditor’s rights generally and by equitable principles (regardless of whether
enforcement is sought in a proceeding in equity or at law).

(c) The execution, delivery and performance of this Agreement by the Service
Provider and performance of the Service Provider’s obligations as described in
the Memorandum will not result in the violation of any applicable law or
regulation.

(d) Service Provider is duly registered with the Commodity Futures Trading
Commission (“CFTC”) and a member in good standing of the National Futures
Association (“NFA”) as a futures commission merchant or introducing broker, and
will comply with all applicable laws and regulations, in connection with the
provision of Ongoing Services to Investors by Service Provider and its
Representatives (hereinafter defined).

The foregoing representations, warranties and covenants in this Section 3 made
for the benefit of the Fund, the General Partner and the Manager shall be true
and correct as of the date hereof and for so long as the applicable Investors
are invested in the Fund. Service Provider shall notify the General Partner or
the Manager, in writing, if, during that time, any of the representations or
warranties made by Service Provider in this section become inaccurate or untrue,
and of the facts relating thereto.

(4) Representations, Warranties and Covenants of the Manager, the General
Partner and the Fund. Each of the Manager, the General Partner and the Fund
represents, warrants and covenants to Service Provider as follows:

(a) Each of the Manager, the General Partner and the Fund (i) is duly organized
and validly existing under the laws of the jurisdiction of its formation and has
the power and authority to conduct its business as described in the Memorandum,
and (ii) is lawfully qualified and is in good standing to do business in each
jurisdiction in which it conducts business, except where the failure to be so
qualified or in good standing would not have a material adverse effect on the
business, prospects or financial condition of the Manager, the General Partner
or the Fund and would not otherwise be material in the context of the activities
contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

Execution Copy

 

(b) The execution, delivery and performance of this Agreement and performance of
the Manager’s, the General Partner’s and the Fund’s obligations as described in
the Offering Materials will not result in the violation of any applicable law or
regulation.

(c) This Agreement has been duly authorized, executed and delivered by each of
the Manager, the General Partner and the Fund and, upon execution by Service
Provider, will constitute a valid and binding agreement of the Manager, the
General Partner and the Fund enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditor’s rights generally and by equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(d) Each of the Manager, the General Partner and the Fund has all necessary
legal approvals and licenses for the conduct of its business as contemplated by
the Memorandum.

(e) There are no pending actions, suits or proceedings against or affecting the
Manager, the General Partner or the Fund and, to the best of the Manager’s and
the General Partner’s knowledge, no such suits or proceedings are threatened or
contemplated.

(f) In the conduct of the transactions contemplated by this Agreement, the
Manager and the General Partner will comply, and will cause the Fund to comply,
with all applicable securities laws and other applicable legal and regulatory
requirements and policy statements of regulatory agencies or self-regulatory
agencies, including, without limitation, any “blue sky” laws and any applicable
anti-money laundering laws and regulations in any jurisdiction in which the Fund
conducts business, and will not knowingly take any action that would place the
Service Provider, the Fund or any Investor in violation of any U.S. federal or
state law. Warrington shall promptly inform Service Provider as to any advice it
has received from counsel concerning the jurisdictions in which the Interests
have been qualified for sale or are exempt under the securities or “blue sky”
laws of such jurisdictions; provided, however, it is understood and agreed that
Warrington assumes no responsibility or obligation with respect to Service
Provider’s right to sell the Interests in any jurisdiction, notwithstanding any
information Warrington may furnish in that connection.

(g) Warrington will only open and maintain accounts with broker-dealers, futures
commission merchants, banks and/or other financial institutions that are
compliant with the Foreign Account Tax Compliance Act or any similar laws in
other jurisdictions.

(h) Offering Materials (individually or taken as a whole) do not and will not
contain any untrue statement of material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(i) The Manager or the General Partner will promptly notify Service Provider of
any untrue statement of material fact or omission to state any material fact
required to be stated in any such Offering Material or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, including, without limitation,

 

4



--------------------------------------------------------------------------------

Execution Copy

 

upon the occurrence of any events or changes to the Manager, the General
Partner, the Fund or their respective operations that have a material effect on
the Manager, the General Partner, the Fund or their respective operations. The
Service Provider shall be entitled to rely upon the accuracy and completeness of
all Offering Material and shall have no obligation or responsibility to
independently verify the accuracy or completeness thereof except as required by
law.

The foregoing representations, warranties and covenants in this Section 4 made
for the benefit of Service Provider shall be true and correct as of the date
hereof and for so long as this Agreement remains in effect with respect to
Service Provider or Investors are invested in the Fund, whichever is later. The
Manager or the General Partner shall promptly notify Service Provider, in
writing, if, during that time, any of the representations or warranties made by
the Manager in this section become inaccurate or untrue, and of the facts
relating thereto.

(5) Liability; Indemnification.

(a) Service Provider agrees to indemnify, defend and hold free and harmless the
Manager, the General Partner and the Fund and their respective officers,
directors, employees, agents, representatives and controlling persons
(“Representatives”) from and against any and all losses, claims, demands,
liabilities and reasonable expenses (including, without limitation, the cost of
investigating or defending against such losses, claims, demands or liabilities
and any reasonable counsel fees incurred in connection therewith) which such
party may incur arising out of or based upon any (i) any material breach by
Service Provider of any provision of this Agreement including any
representation, warranty, covenant or obligation set forth herein; (ii) any
material violation of any applicable law or regulation by Service Provider or
its officers, directors, employees, agents, or representatives relating to this
Agreement; or (iii) any untrue or misleading statements or representations,
written or oral, concerning the Manager, the General Partner or the Fund made by
Service Provider or its Representatives in connection with providing Ongoing
Services to Investors, except insofar as such statement or representation was
made by the Fund, the General Partner or the Manager or their Representatives to
Service Provider or its Representatives; provided that the foregoing
indemnification will not, as to the Manager, the General Partner, the Fund or
any of their respective Representatives, apply to losses, claims, demands,
liabilities or expenses to the extent that they are finally judicially
determined to have resulted from the gross negligence, fraud or willful
misconduct of any such party. The Service Provider agrees to promptly notify the
Manager or the General Partner of the commencement of any litigation proceeding
against the Service Provider, its affiliates or any of its Representatives in
connection with its activities under this Agreement or the Memorandum.

(b) Each of the Manager, the General Partner and the Fund agree to jointly and
severally indemnify, defend and hold free and harmless Service Provider, its
affiliates and its and their respective Representatives from and against any and
all losses, claims, demands, liabilities, taxes and reasonable expenses, joint
or several, (including, without limitation, the cost of investigating or
defending against such losses, claims, demands or liabilities and any reasonable
counsel fees incurred in connection therewith) which Service Provider and
Representatives may incur arising out of or based upon (i) any untrue statement
or alleged untrue statement of a material fact contained in the Memorandum or
other Offering Materials (as amended or supplemented) or omission or alleged
omission to state therein any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the

 

5



--------------------------------------------------------------------------------

Execution Copy

 

circumstances under which they were made, not misleading; (ii) any material
breach by the Manager, the General Partner, the Fund or their Representatives of
any provision of this Agreement including any representation, warranty, covenant
or obligation set forth herein; (iii) any material violation of any applicable
law or regulation by the Manager, the General Partner the Fund or their
Representatives; (iv) any untrue or misleading statements or representations,
written or oral, concerning the Fund, the General Partner or the Manager made by
the Manager, the General Partner, the Fund or their respective Representatives
in connection with any of the activities contemplated by this Agreement; or
(v) a material breach of this Agreement or willful misconduct or gross
negligence by the Manager, the General Partner the Fund or their respective
Representatives in connection with its obligations under this Agreement;
provided, however, that none of the Manager, the General Partner or the Fund
shall be liable to and shall not have any indemnification or reimbursement
obligation to the Service Provider to the extent that any liability has resulted
from the Service Provider’s bad faith, material breach of this Agreement,
willful misconduct or gross negligence (“Disabling Conduct”). The Manager, the
General Partner and the Fund agree to promptly notify Service Provider of the
commencement of any litigation proceeding against the Manager, the General
Partner, the Fund, their affiliates or any of their respective Representatives
in connection with its activities under this Agreement, the Memorandum or the
other Offering Materials (as amended or supplemented).

(c) Promptly after receipt by any party of notice of any claim or the
commencement of any action or proceedings with respect to which such party may
be entitled to be indemnified hereunder, the party claiming a right to
indemnification (the “Indemnified Party”) will notify each party expected to
provide an indemnity (the “Indemnifying Party”) in writing of such claim or the
commencement of such action or proceedings, and the Indemnifying Party will
(i) assume the defense of such action or proceeding with the consent of the
Indemnified Party, such consent not to be unreasonably withheld or delayed,
(ii) employ counsel reasonably satisfactory to the Indemnified Party and
(iii) pay the reasonable fees and expenses of such counsel as incurred.
Notwithstanding the preceding sentence, the Indemnified Party will be entitled
to employ counsel separate from the Indemnifying Party’s counsel and from any
other party in such action if the Indemnified Party determines that a conflict
of interest exists which makes counsel chosen by the Indemnifying Party not
advisable or if the Indemnified Party reasonably determines that the
Indemnifying Party’s assumption of the defense does not adequately represent the
Indemnified Party’s interest. In such event the Indemnifying Party will pay the
fees and disbursements of such separate counsel, but in no event shall the
Indemnifying Party be liable for the fees and expenses of more than one counsel
(in addition to local counsel) for the Indemnified Party in connection with any
one action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances.

(d) The Indemnifying Party agrees that it will not, without the prior written
consent of the Indemnified Party, settle any pending or threatened claim or
proceeding related to or arising out of such engagement or transactions or
conduct in connection therewith (whether or not the Indemnified Party is a party
to such claim or proceeding) unless such settlement includes a provision
unconditionally releasing the Indemnified Party from and holding the Indemnified
Party harmless against all liability in respect of claims by any releasing party
related to or arising out of such engagement or any transaction or conduct in
connection therewith. If the Indemnified Party unreasonably withholds consent to
a settlement, the Indemnified Party shall thereafter bear all of its own costs,
expenses and damages in respect of such action or claim.

 

6



--------------------------------------------------------------------------------

Execution Copy

 

(e) The indemnity, reimbursement and contribution obligations of the Manager,
the General Partner and the Fund under these paragraphs shall be in addition to
any liability which the Manager, the General Partner and the Fund may otherwise
have to the Service Provider and shall be binding upon and inure to the benefit
of any successors, assigns, heirs and personal representatives of the Service
Provider.

(f) If the foregoing indemnification is for any reason unavailable to an
Indemnified Party (other than by reason of the terms hereof), the Indemnifying
Party shall contribute to the losses, claims, demands, damages, liabilities and
expenses referred to herein that are paid or payable by such Indemnified Party
in such proportion as is appropriate to reflect the relative economic interests
of the parties in the transactions contemplated by this Agreement (whether or
not consummated) and any other relevant equitable considerations. For purposes
of this paragraph, the relative interests of the Manager, the General Party and
the Fund, on the one hand, and the Service Provider, on the other hand, in the
transactions contemplated by this Agreement shall be deemed to be in the same
proportion as (a) the total proceeds received or contemplated to be received by
the Fund in the transactions contemplated by this Agreement bears to (b) the
fees paid or to be paid to the Service Provider under this Agreement.

(g) Where any payment is made pursuant to an alleged obligation to indemnify
contained in this Agreement, if it shall subsequently be accepted by the
Indemnified Party or finally judicially determined by a court of competent
jurisdiction, that such indemnification was not in fact due for whatever reason,
then the Indemnified Party shall return any such indemnification payments made
to it by the Indemnifying Party.

(h) No party hereto shall be responsible or have any liability to any other
party for any indirect, special or consequential damages arising out of or in
connection with this Agreement or the services or transactions contemplated
hereby, even if advised of the possibility thereof.

(i) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights and remedies which may otherwise be available to any
Indemnified Party at law or in equity. The provisions of this Section 5 shall
survive termination of this Agreement.

(6) Investor Communications. Warrington agrees to provide to the Service
Provider copies of any communications to Investors in respect to the operation
and performance of the Fund. Communications which are provided on a regular
basis such as capital account statements, monthly and/or quarterly investor
materials will be distributed to the Service Provider when such communications
are distributed to Investors. Warrington agrees that the Service Provider may
use such communications in connection with reports issued by the Service
Provider to the applicable Investors to which such communications were directed.

 

7



--------------------------------------------------------------------------------

Execution Copy

 

(7) Termination. This Agreement may be terminated by any party to this Agreement
upon ninety (90) days’ prior written notice to all of the other parties to this
Agreement. In addition, this Agreement may be terminated immediately upon
(i) mutual consent of all of the parties to this Agreement or (ii) in the event
of a material breach of this Agreement by the Fund, the General Partner or the
Manager upon written notice to the Fund and Warrington; provided, however, that
in the event of a material breach of the Agreement by the Fund that does not
have a material adverse impact on Investors, the General Partner or the Manager
shall have ten (10) business days to cure any material breach . The Sections 2,
5 (including with respect to breaches of Section 3 or 4), 7, 8, 9, 10 and 12 of
this Agreement shall survive the termination of this Agreement with respect to
any matter arising prior to such termination.

(8) Confidentiality.

(a) In connection with this Agreement, the parties hereto may provide each other
with certain non-public information, including information with respect to the
Investors (“Confidential Information”.) The term “Confidential Information” does
not include any information that (i) is required to be stated in Offering
Materials or is necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, (ii) prior to delivery of
such information was already in such party’s possession, (iii) was or becomes
generally available to the public other than as a result of a disclosure by a
party hereto in breach of this Agreement, (iv) becomes available to a party
hereto from a source not known by such party to be bound by an obligation of
confidentiality with respect to such information or (v) was or is independently
developed by a party hereto without reliance upon Confidential Information.

(b) The parties hereto agree that all Confidential Information will be treated
confidentially so long as it remains non-public and will be used solely in
connection with this Agreement. In addition, the parties will not disclose
Confidential Information to a third party without the other parties’ prior
consent. Notwithstanding the foregoing, a party may disclose any Confidential
Information to its affiliates and their respective directors, officers,
employees, agents, advisors or counsel who need to know such information for
purposes of evaluating, advising or assisting such party in performing its
obligations pursuant to this Agreement as long as such persons are instructed to
treat such information confidentially in accordance with the terms of this
Agreement. In the event that a party hereto is requested in any legal, judicial
or regulatory proceeding or investigation to disclose any Confidential
Information, such party will, to the extent reasonably practicable and permitted
by law, judicial or regulatory authority, give the other parties prompt notice
of such request. It is further agreed that, if in the absence of a protective
order such party is nonetheless required to disclose any Confidential
Information, such party may disclose such information without liability
hereunder.

(c) Each party hereto may retain copies of the Confidential Information
(including Confidential Information stored on electronic, magnetic or similar
media) in accordance with policies and procedures implemented in order to comply
with legal and regulatory requirements and to demonstrate compliance with its
obligations. Notwithstanding anything contained herein to the contrary the
parties will at all times be entitled to retain all Confidential Information and
to use it without any liability, (i) in carrying out its legal and contractual
obligations as an underwriter, initial purchaser, discretionary investment
advisor or placement agent, as appropriate, in any transaction and (ii) to
assert any defenses available under the various US state and federal securities
laws and other applicable foreign laws, including, without limitation, “due
diligence” defenses. The parties agree that money damages may not be a
sufficient remedy for any breach of this agreement, and the parties shall be
entitled to seek specific performance and injunctive or other equitable relief
as a remedy for any such breach. This provision shall survive any termination of
this Agreement.

 

8



--------------------------------------------------------------------------------

Execution Copy

 

(9) Use of Service Provider Name. Each of the Manager, the General Partner and
the Fund hereby acknowledges, agrees and represents that neither it, nor any of
its affiliates or agents, has any right to, and it will not, and will cause its
affiliates and agents not to, (i) use the Credit Suisse logo or (ii) refer to
the name of “Credit Suisse Securities”, “Credit Suisse Securities (USA) LLC” or
“Credit Suisse”, any name which encompasses the name “Credit Suisse” or any
other identifying marks of the Service Provider or its subsidiaries or
affiliates in any Offering Materials or in any other written material other than
a reference which describes Service Provider’s role in connection with the
Interests, in either case, without the prior written consent of the Service
Provider.

(10) No Solicitation. None of the Manager, the General Partner or the Fund
shall, and each shall cause its respective affiliates not to, under any
circumstances solicit, call or meet with any customers or clients of the Service
Provider that become directly, indirectly or inadvertently known to the Manager,
the General Partner, the Fund or any of their respective affiliates as result of
the performance of this Agreement, for any reason except in providing standard
investment advisory services to Investors regarding their investment in the
Fund, unless specifically authorized by the Service Provider to do so. Each of
the Manager, the General Partner and the Fund shall, and shall cause its
respective affiliates to, only use information provided by the Service Provider
with respect to the Service Provider’s clients for purposes described in this
Agreement. Each of the Manager, the General Partner and the Fund shall, and
shall cause its respective affiliates to, protect any and all client information
provided by the Service Provider in accordance with Section 8 (Confidentiality)
hereof.

(11) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of the parties; provided,
however, that none of the parties may assign any rights, obligations, or
liabilities hereunder without the prior written consent of the other parties.

(12) Governing Law; Waiver of Jury Trial; Dispute Resolution. This Agreement
shall be governed by, and construed in accordance with the laws of the State of
New York, without regard to principles of conflicts of law. The parties hereto
agree to waive trial by jury in any action, proceeding or counterclaim brought
by or on behalf of any party with respect to any matter whatsoever relating to
or arising out of this Agreement or the performance of any party hereto
hereunder. Any dispute, disagreement, claim or any other action between the
parties arising from this Agreement shall be settled solely by binding
arbitration against the other with the American Arbitration Association (“AAA”)
pursuant to the AAA’s Commercial Arbitration Rules and Mediation Procedures then
in effect. The arbitration shall take place in New York, and the AAA shall apply
New York law. The decision of the AAA shall be final and binding upon the
parties and judgment upon the award rendered by the AAA may be entered into any
court having jurisdiction thereof. The expense of the arbitrator(s) and of the
AAA shall be equally divided between the parties. Except as otherwise set forth
herein, the parties will pay their own attorneys’ fees, witness fees and other
expenses incurred for their own benefit.

 

9



--------------------------------------------------------------------------------

Execution Copy

 

(13) Headings. Headings to Sections in this Agreement are for convenience of the
parties only and are not intended to be part of this Agreement, and are not to
be used in construing or interpreting any aspect of this Agreement.

(14) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the matters referred to herein and replaces and
supersedes all previous agreements among the parties. No other agreement, verbal
or otherwise, shall be binding among the parties unless it is in writing and
signed by the party against whom enforcement is sought. This Agreement may be
executed in multiple original counterparts, each of which shall be deemed an
original and all of which together shall constitute but one and the same
document.

(15) Amendment. This Agreement may not be amended except by the express written
consent of the parties hereto. No waiver of any provision of this Agreement may
be implied from any course of dealing among the parties hereto or from any
failure by any party hereto to assert its rights under this Agreement on any
occasion or series of occasions.

(16) Severability. If any provision of this Agreement, or the application of any
such provision to any person or circumstance, shall be held to be inconsistent
with any present or future law, ruling, rule, or regulation of any court or
regulatory body, exchange, or board having jurisdiction over the subject matter
of this Agreement, such provision shall be deemed to be rescinded or modified in
accordance with such law, ruling, rule, or regulation, and the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held inconsistent, shall not be affected
thereby.

(17) Notices. Any notice required or desired to be delivered under this
Agreement will be effective on actual receipt and will be in writing (including
electronic mail) and (i) delivered personally; (ii) sent by first class mail or
overnight delivery, postage prepaid, or (iii) transmitted by electronic mail
(with confirmation by first class mail, postage prepaid) to the parties at the
addresses the parties from time to time specify in writing.

(18) Jointly Drafted. This Agreement has been jointly drafted by the parties
hereto, after negotiations and consultations with their respective counsel. This
Agreement shall not be construed more strictly against one or more parties than
against any other party.

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the parties hereto have executed this Continuing Services
Agreement as of the day and year first above written.

 

Credit Suisse Securities (USA) LLC Warrington GP, LLC By: /s/ Eileen Duff By:
/s/ Scott C. Kimple Name: Eileen Duff Name: Scott C. Kimple Title: Managing
Director Title: Sole Manager

 

Managed Futures Premier Warrington L.P. By: Warrington GP, LLC, its general
partner By: /s/ Scott C. Kimple Name: Scott C. Kimple Title: Sole Manager
Warrington Asset Management, LLC By: /s/ Scott C. Kimple Name: Scott C. Kimple
Title: Sole Manager

 

11